DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/20/2022.  As directed by the amendment: claims 44, 55, 87 and 88 have been amended, claims 46, 63, 76, 82, 90 and 92 have been cancelled and no new claims have been added. Thus, claims 44, 45, 50, 52-55, 80, 87-89 and 91 are presently pending in this application, and currently examined in the Office Action.

Claim Objections
Claim 55 is objected to because of the following informalities: lines 2-3 state “such that the each of the flared ends…” (emphasis added); this is found to be grammatically incorrect, it is suggested the word “the” be deleted in order to remedy the issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45, 50, 89 and 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45, which recites the limitation “a distal engagement member”, on line 2; is this distal engagement member the same as the one first set forth on line 8 of claim 44 (from which claim 45 depends), or is it another different/separate distal engagement member; if it is the same, then it is suggested the word “a” be deleted and replaced with the word “the”, and if it is a different/separate distal engagement member, then it is not clear how exactly it relates to/is part of the structure of the implant, and would also pose new matter issues. 
Regarding claims 89 and 91, which recite the limitations “a distal engagement member” and “a proximal engagement member”, on line 2 of both claims; are these distal and proximal engagement members the same as the ones first set forth on lines 7-8 of claims 87 and 88 (from which claims 89 and 91 depend from, respectively), or are these other different/separate distal and proximal engagement members; if these are the same, then it is suggested the word “a” be deleted and replaced with the word “the” for both limitations in both claims, and if they are different/separate distal and proximal engagement members, then it is not clear how exactly they relate to/are part of the structure of the implant, and would also pose new matter issues.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 52-55, 80, 87-89 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US PG Pub. 2015/0257908), hereinafter Chao, in view of Rioux et al. (US PG Pub. 2003/0040803), hereinafter Rioux.
Regarding claims 44, 45, 52-54, 87-89 and 91, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration and at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body, biased towards the at-rest configuration, proximal and distal engagement members (156), the at-rest configuration configured to maintain the prostatic urethra in an at least partially open state, wherein the elastic wire body in the at-rest configuration has a plurality of ring-shaped structures (150A-150B) that are non-coplanar and located about a longitudinal axis of the implant, wherein in the at-rest configuration, the elastic wire body extends less than 360 degrees around the longitudinal axis such that at least one of the ring-shaped structures (150A-150B) comprise a U-shaped structure having flared ends (156), illustrated in Figure 11 (to clarify, ring-shaped structures 150A & 150B are considered U-shaped since there is an opening, i.e. the structures are not full/complete circles, and ends 156 are flared/extend outwardly compared to the rest of the elastic wire body), and wherein each of the plurality of ring-shaped structures (150A-150B) are coupled with one another by an interconnect portion (152) of the elastic wire body, the interconnect portion extending longitudinally such that each of the plurality of ring-shaped structures (150A-150B) are spaced apart from one another, illustrated in Figure 11; and though it is not specifically disclosed that the implant is deployed from the delivery device such that the open side is positioned on a posterior side, or an anterior side, of the prostatic urethra, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate implantation method, including deploying the implant such that the open side is positioned on a posterior side, or an anterior side, of the prostatic urethra, based on patient need/anatomy and/or surgical outcome; and Chao discloses that the system can include an apparatus for adjustment of the implant after it is deployed, thereby allowing for adjustment of the open side of the implant to an appropriately chosen location/side (Chao: [0086], Lines 1-2); but Chao does not teach releasing the implant from the delivery device by disengaging the proximal and distal engagement members, wherein the proximal and distal members extending proximally from a proximal-most, and a distal-most, ring shaped structure, respectively.
	However, Rioux teaches a method/implant for a prostatic urethra, in the same field of endeavor, wherein the implant (100) comprises a proximal engagement member (106) which extends proximally from a proximal-most ring-shaped structure, and a distal engagement member (107) which extends from a distal-most ring shaped structure, illustrated in Figure 2A, the proximal and distal engagement members aid in retaining, and deploying, the implant on/from a delivery device; and the implant (100) being released from the delivery device by disengaging the proximal and distal engagement members (106/107), illustrated in Figures 8-11 ([0035]; [0045] & [0047]); and though it is not specifically disclosed that the distal engagement member extends proximally from the distal-most ring shaped structure and does not extend distally past the distal-most ring-shaped structure, it is stated that the proximal and distal engagement members (106/107) “need not be posited as shown in Fig. 2A” and that other positions for the engagement members are possible ([0035], Lines 11-13).
	Thus, in view of the teachings of Rioux, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant, of Chao, to comprise the proximal engagement member extending proximally from the proximal-most ring shaped structure and the distal engagement member extending from the distal-most ring shaped structure, such that the method, of implanting of Chao, comprises releasing the implant from the delivery device by disengaging the proximal and distal engagement members, since the engagement members aid in retaining, and deploying, the implant on/from the delivery device, as taught by Rioux; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate positioning/extension for the distal engagement member, including extending proximally from, not extending distally past, the distal-most ring shaped structure, since doing so amounts to a mere matter of adjustably/rearrangement of parts, which has been held to involve only routine skill in the art (see MPEP 2144.04); and Rioux states that other positions for the engagement members are possible.  Furthermore, neither the claims, nor the originally filed specification, of the current application at hand, disclose any reason/benefit for, or criticality to the parameter of the distal engagement member extending proximally from, not extending distally past, the distal-most ring shaped structure, as opposed to having any other positioning; in fact, the originally filed specification, of the current application at hand, states that each engagement member can extend proximally, or distally, or a combination of the two, and that the implant doesn’t even require/can include no engagement member ([0133] of the originally filed specification), thus further iterating the above mentioned parameter is a mere matter of normal design choice.
Regarding claim 55, Chao in view of Rioux disclose the method of claim 52, wherein Chao further teaches the implant is deployed from the delivery device such that each of the flared ends embed into the space between lateral and median lobes, illustrated for example in Figure 13 (Chao: [0081]).
Regarding claim 80, Chao in view of Rioux disclose the method of claim 44, wherein Chao further teaches the implant is deployed from the delivery device such that a spring of the implant transitions towards a laterally projecting state (Chao: [0063], Lines 5-8 – to clarify, the “spring” of the implant is considered the Nitinol material from which the implant is made, and once the implant is deployed it “springs”/self-expands towards a laterally projecting state, i.e. the ring-shaped structures 150A & 150B laterally expand to the at-rest configuration).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Rioux as applied to claim 45 above, and further in view of Chang (US PG Pub. 2007/0073379).
Regarding claim 50, Chao in view of Rioux disclose the method of claim 45, but do not teach the distal and proximal engagement members tapering to a smaller diameter than a main diameter of the elastic wire body.  However, it is well known in the art, and iterated by Chang that flexibility of a wire can be changed/increased by tapering the diameter of a wire (Chang: [0015], Lines 1-5).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate diameters for the implant of Chao in view of Rioux, including having the diameter of the distal and proximal engagement members tapering to a smaller diameter than that of the elastic wire body, in order to changed/increase the flexibility of the distal and proximal engagement members, thereby aiding in deployment/disengagement of the implant from the delivery device.

Response to Arguments
Applicant’s arguments with respect to independent claims 44, 87 and 88 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action.  Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Rioux, in addition to the prior art of Chao; rejecting independent claims 44, 87 and 88, and those claims that depend from them, as being unpatentable over Chao in view of Rioux.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774